597 So. 2d 915 (1992)
Frank G. CIBULA, Jr., individually and Frank G. Cibula, Jr., Richard H. Gaunt, and Kent S. Pratt, Formerly d/b/a Cibula Gaunt and Pratt, Appellants,
v.
Leslie A. ROSS, Jr., Appellee.
No. 91-1581.
District Court of Appeal of Florida, Fourth District.
April 22, 1992.
Philip D. Parrish and Robert M. Klein of Stephens, Lynn, Klein & McNicholas, P.A., Miami, for appellants.
Michael W. Simon of Mattlin & McClosky, Boca Raton, and Steven H. Goldfarb, Boynton Beach, for appellee.
PER CURIAM.
While the record establishes the attorney's limited authority to settle the claim against her client, it contains no evidence of her client's clear and unequivocal consent to the filing of an offer of judgment. Because an adverse judgment has ramifications that a voluntary dismissal of a claim does not, authority to settle does not equate to authority to file an offer of judgment. We reverse. See Weitzman v. Bergman, 555 So. 2d 448 (Fla. 4th DCA 1990); Vantage Broadcasting Co. v. WINT Radio, Inc., 476 So. 2d 796 (Fla. 1st DCA 1985).
GLICKSTEIN, C.J., and DELL and WARNER, JJ., concur.